Opinion by
Mr. Justice Dean,
Robert G. White, of Philadelphia, the testator, died on 31st of July, 1893, leaving a will, by which, as modified by the codicils, he gave:
1. To the Presbyterian Orphanage in Philadelphia, $2,000.
2. To the Presbyterian Home for Widows and Single Women, $2,000.
*6463. To the Indigent Widows’ and Single Women’s Society, 1100.
Then appears this sweeping direction in the will:
“ It is my will and I hereby direct, in regard to every one of the legacies bequeathed by my said Will and Codicils, or which may be bequeathed by any future Codicil, or by any writing in my own hand or over my signature according to the Fourth clause of my Will as modified by this Codicil, or by virtue of any of the provisions in the Second Codicil of my Will, — that if at any future time any of the beneficiaries thereby or their successors ever commit any act or in any manner whatever give any support, aid, sympathy or countenance to what I consider the pernicious fallacy of ‘prohibition’ or its bantling, ‘local option,’ or any other scheme for the total suppression by law of the manufacture, sale or consumption of liquors that will intoxicate when used to excess, or commit any act of proscription against any person of good moral character by reason of being engaged in the manufacture or sale, or owing to the rational and temperate use of such liquors — that then and in such case, such legacy shall become forfeit and void as to such beneficiary forthwith, and the Trustees or beneficiaries of the same are hereby directed to pay over the sum so bequeathed with the accrued interest thereon to the Trustees of a certain fund for the establishment of a Free Library in the City of Philadelphia according to the Will of George S. Pepper, Esq., lately deceased, or to the Trustees of the said Library, if already established, the income thereof to be applied to the uses of the said institution.”
There were legacies to other religious and charitable objects, besides the three specified; but those mentioned, by resolutions of their respective boards of directors, duly certified to the orphans’ court, declined to accept the bequests made to them, because of the conditions annexed thereto, contained in the third codicil of the will, and which are hereinbefore recited in full. They state, that while it is not their chartered object to take part in schemes for the suppression of drinking or the prohibition of the liquor traffic, yet as they are connected with a religious body whose consistent course has been opposed to this traffic, they feel that they could not conscientiously accept a legacy with such a condition annexed thereto.
*647The court below was of opinion the condition was too indefinite for interpretation, and so vague that effect could not be given it, therefore, notwithstanding the renunciation, the legacies were awarded the legatees. From this decree, the Free Library appeals. Should the appeal be sustained ?
We think no one, lawyer or layman, can doubt that by the decree of the court below the intention of the testator is frustrated by construction. While by indefinite and vague language, a testator may have so failed to clearly express his intention that a court cannot give effect to it, yet in this case, there remains in the mind a consciousness. from the mere reading of the will, that by the decree, the testator’s estate clearly has gone to those he intended should not have it.
The first question is, does the language of the testator describe with such precision the objects of his bounty that a court may, by judicial decree, with reasonable certainty, determine to whom the legacies are and to whom they are not payable? The money is given to the three legatees named, but if they “ ever commit any act or in any manner whatever give any support, aid, sympathy or countenance to what (the testator) considers the pernicious fallacy of prohibition, or its bantling, local option, or any other scheme for the total suppression by law of the manufacture, sale or consumption of liquors that will intoxicate,” .... then in such case, such legacy shall become forfeit, and the money is given to the “ Free Library.”
Wherein is the indefiniteness of this condition, which renders it incapable of enforcement ? It is not aimed at an opinion on a question of morals, but at the unmistakable acts which such opinion usually prompts. It is well known that more than one third of the legal voters of the commonwealth approve the so-called “pernicious fallacy” which the testator detested, and they actively aided and tried to give it effect by law; we know this, because they voted for constitutional prohibition; in their respective precincts, their opinion was in most cases known to their neighbors and friends, because in many ways they announced their purpose to vote that opinion. Churches and societies held meetings at which speakers advocated prohibition; and the same churches and societies adopted resolutions favorable to it. And since that election, those holding that opinion, in their sincere conviction as to its rightfulness, have not ceased *648to promulgate it by all lawful means. Is there any more uncertainty in determining who are prohibitionists and that they aid, encourage and support prohibition than in pointing out republicans, democrats, Catholics, Presbyterians or Methodists, or those who support, aid, sympathize with or countenance these respective political parties and religious creeds? Nor does the fact that the legatees are corporations necessarily render it doubtful whether they have brought themselves within the terms of the forfeiture. The members of the corporations can hold and advocate individual opinions on this question wholly at variance with those of the testator; this fact would not in the least degree affect the right of the corporation to the legacy. But a majority of the members of a corporation may act through the corporation’s agents, officers and managers. If these last, by authority of the corporation, aid or' encourage what the testator calls the “ pernicious fallacy,” the legacy is forfeited.
What constitutes corporate action is not difficult to answer, because as to tins the law is well settled ,• whether in a particular case, because of conflicting evidence, corporate action be proved, may be and often is difficult to answer; and conceding that such would be the case here, did the question arise, would only be conceding what is developed in every question of disputed fact. But because of this, it by no means follows the testator failed to express clearly his intention, or .that the intention, with proximate certainty, cannot be carried into effect.
In discussing the question thus far, we have treated' it as if these legatees were here asserting a claim to this money. But instead of this, by corporate action, they have declined to accept it with the condition annexed; that is, they have declared in substance, the intention of the testator is well defined and, with their views on the subjects of prohibition and local option, he did not intend they should receive this money. Certainly their candor is commendable, as this virtue must always be under such circumstances. It cost them something, the amount of these legacies, to say, in effect, that they were prohibitionists, and would aid and sympathize with the view apparently so obnoxious to the testator. ' Having thus, for themselves, interpreted what, to us, also seems so plainly the intention of their would be benefactor, it is not for courts to hold they *649are mistaken, and force upon them gifts which their conscience ■ rejects. By the renunciation, the fund is in precisely the same condition as if the free library had successfully asserted a forfeiture because of a violation of the condition upon which the enjoyment of the gift depended.
Whatever criticism may be passed upon the peculiar views of the testator, we can only say that his money was Ms own, to do with as he pleased; if he chose not to give it to those who would promulgate a doctrine which he hated, that is none of our busmess. It is our business, however, to give effect to the wills of dead men where they are not contrary to law, irrespective of our views as to the wisdom of their benefactions.
It is argued by counsel for Anna M. Gill, one of the residuary legatees, that the free library can only demand and take the legacies, after the legatees have done that which is a cause of forfeiture, and the forfeiture has been adjudged. The corporate action of the legatees, formally renouncing the legacies, because of their determination not to comply with the conditions implied by acceptance, is equivalent to an adjudicated forfeiture, and warrants the claim of the free library.
As to tire legacy to the Franklm Reformatory Home, the legatee neither accepted nor renounced; the proper time to determine its right is when that right is disputed.
The decree of the orphans’ court is ^reversed, and it is ordered and directed that the legacies to the Presbyterian Orphanage in PMladelphia and to the Presbyterian Home for Widows and Single Women and to the Indigent Widows’ and Single Women’s Society be paid to the trustees of the Free Library in the the city of PMladelpMa.